Citation Nr: 1805637	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-19 0178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased evaluation of right knee meniscal tear, status post meniscectomy with osteoarthritis and chondromalacia of the patella, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1982 to January 2002.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2017, when it was remanded for additional development.


FINDING OF FACT

The Veteran's right knee disorder is manifested by pain and locking, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent effusion into the joint; or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee meniscal tear, status post meniscectomy with osteoarthritis and chondromalacia of the patella have not been met.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2017).

2.  The criteria for an initial separate rating of 10 percent for symptomatic removal of semilunar cartilage has been met.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5259 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating for Right Knee Disability

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In Lyles v. Shulkin, No. 16-0994 (November 29, 2017), the Court held that the evaluation of knee disability under Diagnostic Codes 5257 or 5261 does not preclude a separate evaluation of a meniscal disability of the same knee under Diagnostic Code 5258 or 5259 and vice versa.  The Court further held that entitlement to a separate evaluation depends on whether the manifestations of a disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different diagnostic code.

Analysis

In the May 2008 rating decision, the RO granted service connection for right knee meniscal tear, status post meniscectomy with osteoarthritis and chondromalacia of the patella at an initial noncompensable disability evaluation, effective January 25, 2008 under Diagnostic Codes 5010-5014.

In an April 2009 rating decision, the RO increased the Veteran's initial disability rating for a right knee disability from an initial noncompensable evaluation to an initial 10 percent evaluation, effective January 25, 2008 under Diagnostic Codes 5010-5014.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, the Veteran's disability is rated based on limitation of motion of the affected parts like arthritis which in this case is his right knee. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a , Diagnostic Code 5258.  A semilunar cartilage is one of the menisci of the knee joint. Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a , Diagnostic Code 5259.

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

The Board notes that 38 C.F.R. § 4.71a , Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays: (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  As noted, the Court in Burton further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent a VA examination in January 2009.  The examiner noted that the Veteran had a meniscectomy in 1986 and that the Veteran has experienced pain, stiffness, instability, and weakness.  There were no reported flare-ups nor limitations of standing or walking.  Range of  motion of the right knee was full flexion and extension, with pain on active motion.  There was no limitation of motion with repetitive motion and no ankylosis. 

In January 2010, a private physician opined that the Veteran's increased knee pain and narrowing of his medial joint compartment is indicative of significant arthritis and will likely require knee surgery in the future.  Upon evaluation, range of motion was 5 to 125 degrees.  There was no indication of instability.  The physician opined that the Veteran should be granted a rating in excess of 10 percent. 

In April 2016, the Veteran underwent another VA examination.  The examiner noted that the Veteran had a meniscectomy in 1986 and was diagnosed with osteoarthritis and chondromalacia of the patella.  The Veteran reported constant pain with flare-ups occurring once a week.  He also reported intermittent buckling of the knee, pain while sleeping, as well as pain with kneeling, squatting and bending.  Range of motion was 0 to 125 degrees.  Painful motion was noted but the examiner opined that it did not result in or cause functional loss.  Pain with weight bearing and crepitus were not present.  There was no evidence of ankylosis or instability.  

Pursuant to the March 2017 remand directives, the Veteran was afforded another VA examination in May 2017.  The Veteran reported worsening right knee pain and difficulty straightening his leg.  The Veteran also stated that he has difficulty standing and walking for prolonged periods.  The Veteran denied experiencing flare-ups.  Range of motion was 0 to 120 degrees with painful motion.  The examiner also noted pain with weight bearing and evidence of crepitus as well as disturbance of locomotion and interference with standing.  The Veteran was able to perform repetitive-use testing without additional loss of function.  There was no evidence of ankylosis or instability.  There was evidence of non-weight bearing pain and passive range of motion was 0 to 120 degrees with pain noted. 

Upon review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to an initial rating in excess of 10 percent for his right knee disability based on limitation of motion.

The Board finds that the Veteran is not entitled to compensable ratings under Diagnostic Codes 5260 or 5261.  The Veteran notably did not demonstrate flexion limited to 45 degrees or extension limited to 10 degrees in his left knee to warrant a compensable rating under Diagnostic Codes 5260 or 5261.  

A review of the VA treatment records, including the results from the Veteran's VA examinations, show that right knee pain range of motion was, at its worst, 0 to 120 degrees on VA examination in May 2017.  Because right knee flexion is not limited to 45 degrees or less and extension is not limited to 10 degrees or more, a compensable rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board notes that the Veteran experienced painful motion.  However, as discussed below, the Veteran's pain is already contemplated by Diagnostic Codes 5010-5014 and does not warrant a separate compensable rating for painful motion under Diagnostic Code 5260, 5261.

The Board notes that for an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds that together the January 2009, April 2016, and May 2017 VA examinations are adequate for rating purposes.  

Taken together, the January 2009, April 2016, and May 2017 examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

The Board acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board accepts that he has functional impairment, pain and difficulty with walking and standing as demonstrated at the May 2017 VA examination.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for an initial evaluation in excess of 10 percent.  

Even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261, or separate compensable ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

The Board has considered whether the Veteran should be given a separate rating under Diagnostic Codes 5258 or 5259.  Under Diagnostic Code 5258, a 20 percent rating is awarded when there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran's symptoms do not warrant a 20 percent rating under this code.  Although the Veteran complained of intermittent locking at the April 2016 VA examination, there was no evidence of episodes of effusion.  Further, the Veteran denied episodes of locking and buckling at the March 2017 VA examination, which suggests that the manifestations may have resolved, and there was no evidence of episodes of effusion.

Diagnostic Code 5259 awards a 10 percent rating when there is symptomatic removal of the semilunar cartilage.  Given the Veteran's past history of meniscus injury, and the reports of locking and buckling during at least on examination during this appeal, the Board finds that a separate 10 percent rating is warranted under this code for the entire period of this appeal.  To this extent only, the appeal is granted. 

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for a left knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of instability, subluxation, ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5257, 5258, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5262, 5263.  

Accordingly, the Board finds that a disability rating of 10 percent is warranted under Diagnostic Code 5259 separate from the 10 percent disability rating already assigned.  To this extent only, the appeal is granted.


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee meniscal tear, status post meniscectomy with osteoarthritis and chondromalacia of the patella is denied.

Entitlement to a separate 10 percent rating for symptomatic removal of the semilunar cartilage is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


